Case 2:13-cv-01185-MRH Document 316 Filed 12/02/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

x

 

ANDREW SWANK, JAMES
PAOLICELLI and SEAN ;
MCCRACKEN, * Civil Action No. 2:13-01185
Plaintiffs,

y * Electronically Filed

WALMART STORES, INC.,

Defendant.

 

STIPULATION OF DISMISSAL WITH PREJUDICE
The parties to the above-captioned civil action, by their undersigned counsel and pursuant
to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate to the dismissal

with prejudice of this civil action. Each party will bear its own fees and costs.

 

 

Respectfully submitted,

/s/ Joseph H. Chivers /s/ Robert M. Goldich
Joseph H. Chivers Robert M. Goldich
jchivers@employmentrightsgroup.com goldichr@gtlaw.com
The Employment Rights Group, LLC Greenberg Traurig, LLP
100 First Avenue, Suite 650 2700 Two Commerce Square
Pittsburgh, PA 15222 2001 Market Street

Philadelphia, PA 19103
Counsel for Plaintiffs Counsel for Defendant

 

 

 

 

Dated: November 29, 2019

 

 

S O ORDERED!

 

UNITED STATES DISTRICT JUDGE

 

 

 
